ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_04_EN.txt. 287

DISSENTING OPINION OF VICE-PRESIDENT
WEERAMANTRY

The jurisprudence of the Court in regard to counter-claims is not well
developed. There is no definition of the term “counter-claim” in the
Rules, nor in the Court’s decisions and, as has been noted in this connec-
tion:

“lack of rigidity is a feature of the manner in which States and the
Court approach counter-claims. Some difficulty, indeed, is seen in
extracting any general principles from these cases, unless it be that
each case is to be treated on its merits.” !

The Court’s Order in this case ventures into new legal territory? and
I have some concerns with the direction it takes, and with its juristic and
practical implications.

It is therefore with much regret that I find myself unable to concur in
the decision of my colleagues. | deeply appreciate the reasoning, so well
stated in the Order, in regard to the expression “directly connected” as
appearing in Article 80 of the Rules of Court but, in my view, the con-
sideration of the matter in hand calls for a close examination of some
other aspects as well.

My concerns may very broadly be formulated under three heads:

(a} the meaning of the term “counter-claim” ;

(b) the discretion of the Court in determining whether to accept a coun-
ter-claim; and

(c) the involvement of a third State in the matters raised by the counter-
claims.

Before dealing with these, I would like to make a few preliminary
observations.

! Shabtai Rosenne, The Law and Practice of the International Court, 1920-1996, 3rd
ed., 1997, Vol. HE, p. 1276.

? The development of the topic of counter-claims in international law has tended to be
somewhat slender (see A. D. Renteln, “Encountering Counterclaims”, Denver Journal of
International Law and Policy, Vol. 15, 1986-1987, pp. 379, 384-385, and the references
therein). See, however, M. Pellonpää and D. D. Caron, The UNCITRAL Arbitration
Rules as Interpreted and Applied, 1994, pp. 348-355, and G. H. Aldrich, The Jurispru-
dence of the Iran- United States Claims Tribunal, 1996, pp. 110-120, for a detailed discus-
sion of counter-claims before that Tribunal.

48
288 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)

It is common ground in this case that a breach of the Genocide Con-
vention cannot be pleaded as an excuse or justification for another
breach of the same Convention. Nobody has sought to argue otherwise,
nor is any such argument even remotely conceivable.

Yet the question whether offences under the Convention are of such a
nature that they can be used to counter each other arises, in the present
case, in the context of the provision regarding counter-claims in Ar-
ticle 80 of the Rules of Court. That Article needs to be analysed to ascer-
tain whether its provisions are such as to enable it to accommodate, as a
“counter-claim”, the allegations that Yugoslavia seeks to join to the hear-
ing of the original claim of Bosnia and Herzegovina.

An analysis of Article 80, paragraph 1, of these Rules, dealing with the
presentation of a counter-claim, reveals three prerequisites to the presen-
tation of a counter-claim.

In the first place, the matter in question must fall within the category
of a “counter-claim”. If it does not, further enquiry is unnecessary, for
without a “counter-claim”, the Article is not brought into operation.

Secondly, if it is in fact a counter-claim, it must be directly connected
with the subject-matter of the claim of the other party.

Thirdly, it must come within the jurisdiction of the Court.

However, even if all these prior requisites are satisfied, joinder is not
automatic, for the language of Article 80 only states that a counter-claim
“may be presented” (emphasis added), provided the prescribed requisites
are present. Whether that counter-claim wi// be accepted must still depend
on the undoubted discretion of the Court as the master of its own pro-
cedure. There are many circumstances relevant to the exercise of that dis-
cretion, as will appear later in this opinion. Thus a fourth requisite that
must be satisfied before the counter-claim is accepted is that the Court’s
discretion must be exercised in the respondent’s favour.

The first requisite presents a problem, in the absence of an authorita-
tive definition of a counter-claim, for the purposes of the Court’s juris-
prudence*. We are thrown back upon what may be considered as the
general and natural meaning of the term, and upon such general prin-
ciples as we can gather from scrutinizing counter-claims as they are
understood in legal systems across the world. Needless to say, a party’s

3 In other contexts, such as arbitration under the UNCITRAL Rules, there have been
attempts at a more precise delineation of the term.

49
289 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)

characterization of its claim as a counter-claim is not determinative
of this matter. It is a judicial question for determination by the Court.
The question must first be asked whether the claim that is presented is
a counter-claim such as is recognized in ordinary legal phraseology.

(A) THE MEANING OF THE TERM “COUNTER-CLAIM”

To my mind, a counter-claim is what its name implies — that it Is a
legal claim or factual situation alleged by the respondent that counters
the claim set up by the applicant. The mere fact that it is a claim made by
the respondent in the same proceedings is not enough. The mere fact that
it pays back the plaintiff in the same coin, so to speak, does not make it
a counter-claim. The juristic concept of a counter-claim has more to it
than mere parallelism or reciprocity. There must be some point of inter-
section between the claims, which makes one exert an influence upon the
Judicial consequence of the other.

The ordinary meaning of the expression “counter-claim” lends support
to this view. The Concise Oxford Dictionary* gives two meanings to the
expression. The first is “a claim made against another claim”. Under this
definition, the two claims in question should, in principle, be capable of
being opposable to each other — whether by way of diminution of
responsibility, or by monetary set-off, or in any other legally recognized
manner. Failing this, one cannot be a counter-claim to the other.

The other meaning given to “counter-claim” is that it is “a claim made
by a defendant in a suit against the plaintiff. This meaning emphasizes
another aspect, namely, that such claims are envisaged only in civil pro-
ceedings, for these expressions — “plaintiff”, “defendant” and “suit” —
are quite clearly set in the context of civil claims. Crimes, by their very
nature, do not fit within this definition.

Black’s Law Dictionary, on the same lines, gives a short definition of a
counter-claim for the Anglo-American system as:

“A claim presented by a defendant in opposition to or deduction
from the claim of the plaintiff. Fed. R. Civil P. 13. If established,
such will defeat or diminish the plaintiffs claim.” *

4 Oth ed., 1995, p. 306.
5 6th ed., 1990, p. 349.

50
290 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)

The understanding of the word “counter-claim” by those who inspired
the drafting of Article 40 of the Rules in 1922 is also illuminating. To
quote a verbatim record of the discussion at the 1922 preliminary session:

“M. Weiss (translation). — Are there not cases where a counter-
claim may be regarded as a defence to the principal claim?

M. ANZILOTTI (translation). — That is what we call a plea of
counter-claim, but that would be a question to be decided by the
Court in the particular case.”

The counter-claim was thus, according to the understanding of Presi-
dent Anzilotti, a claim which operated, at least inter alia, as a defence to
the principal claim.

Another aspect of counter-claims, stressed by various writers on the
subject, is that their object goes beyond the mere dismissal of the prin-
cipal claim, to obtain something more’. This suggests that while the
essential character of a counter-claim is to impinge on the original claim
and thus weaken or destroy it, it may even go further. The attack upon
the original claim would appear, however, to be one of its basic charac-
teristics. Having regard to President Anzilotti’s prominent contribution
to the discussion leading to the drafting of the Rules of the Permanent
Court of International Justice, his observations must carry great weight
in our understanding of the rule relating to joinder of counter-claims as it
presently stands.

At the meeting of the Permanent Court held on 28 May 1934 to con-
sider Article 39 of the Rules then prevailing, which dealt inter alia with a
counter-case presented by the respondent, Mr. Fromageot observed that
the best definition of a counter-claim would be “a claim directly depen-
dent on the facts of the main action” ®, and Mr. Negulesco that, in using
the expression “direct connection”, the authors of the new text had in
mind what was termed in English “the counter-claim”, but had wished to
exclude the cross action’.

A leading article on the subject, written shortly after the 1936 Rules,
probably captures the contemporary understanding of these Rules, when
it observes specifically that:

“counter-claim proceedings should have the objective of neutralizing
the principal claim by means of a counter-attack, of having the prin-

6 P.CLJ. Series D, No. 2, 4th Add., p. 262 (emphasis added).

7 See D. Anzilotti, “La demande reconventionnelle en procédure internationale”, Jour-
nal du droit international, Vol. 57, 1930, p. 867. See, to the same effect, Georges Scelle,
“Report on Arbitration Proceedings”, submitted to the International Law Commission in
1949, Yearbook of the International Law Commission, 1950, Vol. IL p. 137.

8 P.CLJ. Series D, No. 2, 4th Add., p. 264.

9 Ibid.

51
291 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)

cipal claim dismissed, and this objective necessarily includes request-
ing a judgment against the applicant in the principal proceedings” !°.

As to the words “une demande reconventionnelle”, appearing in the
French version of the Rules, it is useful to recall that at the same 1922
session, when the proposal to add “une demande reconventionnelle” was
discussed, Lord Finlay observed: “There might be une demunde recon-
ventionnelle which, though in form a demand, was really in the nature of
a defence to the proceedings.” 1)

I note also the statement in the Corpus Juris Secundum that “reconven-
tion, in the civil law, is equivalent in general to a counter-claim; it is a
demand that a defendant in a suit is permitted to engraft on the main
action” !7, The Corpus goes on to mention that “reconvention”, “recon-
ventional demand”, and “demanding reconvention” are civil law terms.

Analogies in domestic jurisprudence are plentiful. The party respond-
ing to a claim for relief seeks, by presenting the counter-claim, to negate
the claim or to reduce or mitigate it. The principal object of the exercise
is to whittle down or destroy the claim presented. The party seeks alle-
viation of the legal consequences of its own action through reliance on
countervailing circumstances constituting a claim, though of course it
may seek more.

A claim that is autonomous and has no bearing on the determination
of the initial claim does not thus qualify as a counter-claim. Especially
would this be so of a vast catalogue of criminal acts which is advanced as
a “counter-claim” to a vast catalogue of similar criminal acts alleged by
the applicant. The juristic thread which is necessary to link the two as
claim and counter-claim is lacking, for neither the second catalogue nor
any component item thereof is an answer to the first catalogue or any of
its component items. The two stand separate and distinct, as two separate
and independent subjects of enquiry.

The Inapplicability of the Concept to Criminal Offences

Indeed, the concept of a counter-claim is a concept of the civil, as
opposed to the criminal, law, for while civil acts and claims may be set

IU R. Genet, “Les demandes reconventionnelles et la procédure de la C.P.J.E”, Revue de
droit international et de législation comparée, Vol. 19, 1938, p. 175 [translation by the
Registry; cited by Bosnia}.

WW P.CLJ. Series D. No. 2, 4th Add., p. 262 (emphasis added).

2 Vol. LXXX, p. 16.

52
292 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)

off one against another, the intrinsic nature of a criminal wrong prevents
the set-off of one criminal act against another. The impact of crime
stretches far beyond the party actually injured, and the concept of one
crime being set off or used as a counter-claim to another crime is totally
alien to modern jurisprudence, domestic or international.

A murder cannot be set off against another murder, nor a rape against
a rape. Crimes must be viewed against the jurisprudential background of
the interests and rights of the community. Civil claims, by way of con-
trast, are viewed against the background of the rights of the individuals
concerned. Moreover, civil claims, which are often quantified in mon-
etary terms, are inherently capable of being set off one against the other.
When the individual claimant is thus satisfied, the matter is at an end. In
the field of crime, however, the wrong done to the community cannot be
ended in this fashion by a set-off of one act of criminality against the
other. Least of all can crime be counter-claimed against crime. Legitimate
defences and extenuating circumstances may naturally be pleaded as an
undoubted right of the respondent, but always within the scope of their
proper function — such as denial of facts, denial of responsibility, mitiga-
tion of offence, and the like — never as a counter-claim which offsets or
neutralizes the crime in the sense in which a counter-claim does in a civil
context.

What I have observed thus far applies a fortiori to the international
crime of genocide. An act of genocide by the applicant cannot be a
counter-claim to an act of genocide by the respondent. Each act stands
untouched by the other, in drawing upon itself the united condemnation
of the international community.

On more than one occasion, this Court has stressed this aspect of geno-
cide in the strongest terms. In its Advisory Opinion on Reservations to
the Convention on the Prevention and Punishment of the Crime of Geno-
cide, it observed:

“In such a convention, the contracting States do not have any
interests of their own; they merely have, one and all, a common
interest, namely, the accomplishment of those high purposes which
are the raison d'être of the convention. Consequently, in a conven-
tion of this type one cannot speak of individual advantages or dis-
advantages to States, or of the maintenance of a perfect contractual
balance between rights and duties.” !

The Genocide Convention takes us beyond the realm of crimes against
any particular State, and into the realm of crimes against humanity,
where the notion of balancing of individual State interests is unthinkable.

CL. Reports 1951, p. 23.

53
293 APPLICATION OF GENOCIDE CONVENTION (DISS. OP, WEERAMANTRY)

This Court has therefore stressed more than once the erga omnes
character of the rights and obligations flowing from the Convention,
which makes the wrongdoers responsible to the international community
as a whole!{.

As Bosnia and Herzegovina argues, Yugoslavia’s Counter-Memorial is
in two parts. One part consists of a reply to the accusations contained in
Bosnia and Herzegovina’s Memorial. It consists, inter alia, of evidence
and materials of the sort which a Court must necessarily take into
account in determining the principal claim — material which every
respondent to a charge of crime has an undoubted right to place before
the Court. This material must, of course, be considered by the Court
within the ambit of the present proceedings.

The second part, however, which is twice as voluminous, treads differ-
ent ground. It proceeds from the defensive to the offensive and alleges
that the complainant itself is guilty of the very same category of offences
with which the Respondent is charged. An accused person is always
entitled to make such allegations in separate proceedings if they can
be proved, but not as a counter-claim to the original charge. The facts
may be relevant by way of mitigation of the original charge, but not as
the substance of an independent claim.

These allegations cannot therefore be considered to be a counter-claim
within the meaning of Article 80, enabling it to be heard within the
framework of the current case.

The Respondent pleads that the facts presented in Part Two, Chap-
ter VII, of the Counter-Memorial, “i.e., crimes of genocide committed
against the Serb people in Bosnia and Herzegovina are part and parcel of
the circumstances of the situation”. Even if this be so, they still remain
separate acts of genocide. Even on the assumption that the acts of geno-
cide alleged against Bosnia and Herzegovina are proved, the acts of geno-
cide alleged against Yugoslavia do not lose their gravity.

The “counter-claim” of genocide necessarily depends on other facts
than the genocide alleged by Bosnia, for the alleged murderers are differ-
ent, the victims are different, the motivations are different, and the times
and venues are not coincidental. In short, a separate fact-finding pro-
cess is required for the enquiry into the claim and the enquiry into the
“counter-claim”. Each of these enquiries must be independently pursued,
and will require independent evidence to be placed before the Court. The

'4 Barcelona Traction, Light and Power Company, Limited, I.C.J. Reports 1970, p. 32,
para. 33; Application of the Convention on the Prevention and Punishment of the Crime of
Genocide, Preliminary Objections, 1 C.J. Reports 1996, p. 22, para. 31.

1$ Statement of Yugoslavia concerning the admissibility of the counter-claim, 23 Octo-
ber 1997, p. 20, para. 6.4.

54
294 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)

judicial conclusions reached in the one do not dilute or magnify the
conclusions reached in the other.

(B) THE DISCRETION OF THE COURT

Circumstances exist in the present case which, in my view, should
incline the Court, even if all the other prerequisites are satisfied, to use its
discretion against the joinder of the Respondent’s application to that of
the Applicant.

In the first place, the case of the Applicant has been pending before
this Court since 1993, and now, at the end of 1997, when the case is
nearly ripe for hearing, the Applicant is entitled to an expeditious dis-
posal of this matter. What is sought to be introduced by way of a coun-
ter-claim four years later, which is in reality another claim of the same
magnitude as the claim of the Applicant, will necessarily have the effect
of further delaying the hearing of the Applicant’s claim.

Furthermore, not only will there be delay in bringing the allegations of
the Respondent to a state of readiness for hearing, but the actual process
of hearing will itself be prolonged. The claim of Bosnia and Herzegovina
is complex enough already, with vast numbers of allegations of fact to be
probed and proved. That itself is a task which would probably require
several weeks, if not months, of hearing. To combine this massive set of
allegations with a fresh set of allegations of like magnitude will consid-
erably lengthen the time necessary for the hearing of the case. Delay in
actual hearing, added to delay in preparation for hearing, could well
defeat the ends of justice.

I note in this connection, the stress laid by the International Encyclo-
pedia of Comparative Law (in its volume on “Civil Procedure” which sur-
veys the cross action in numerous jurisdictions) upon the importance of
the principle that the decision on the principal action should not be
delayed by consideration of the cross action. In dealing with what it
describes as, “The cross-action in cases of connexity of claim and coun-
ter-claim”, it refers, with approval, to a procedure available in Germany,
“by which plaintiffs well-founded, ripe complaint can proceed to judg-
ment without regard to the cross action”, thus stressing the importance
of not permitting a principal claim, which is ripe for hearing, to be
delayed by a cross or counter-claim'®.

Moreover, in hearing the case, the Court would be moving from one
set of allegations to the other, and would not be able to reach a conclu-

‘6 International Encyclopedia of Comparative Law, Vol. XVI, “Civil Procedure”, Mauro
Cappelletti (ed.), pp. 66-67.

55
295 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)

sion upon the case presented to it until it has heard the entire case against
the Applicant. There will not be that concentration upon the subject-
matter of either claim which would be requisite for the proper determina-
tion of a matter of this degree of complexity.

The Court will, in fact, be making one case out of two separate cases,
each involving voluminous evidence in regard to a multitude of criminal
acts, and, in the process, imposing an enormous procedural burden upon
itself, with little corresponding benefit to either Party. It may be noted
that the second part of the Yugoslavian Counter-Memorial, containing
the allegations on which the “counter-claim” is based, runs to over
700 pages of material aimed at proving that Bosnia and Herzegovina was
itself guilty of violations of the Genocide Convention. These 700 pages of
allegations will need separate verification, quite independently of the
verification required for the several allegations that are the substance of
Bosnia and Herzegovina’s claim.

After hearing the extensive evidence that will no doubt be offered by
the Applicant, the Court would have to reserve its conclusions thereon
until it heard the extensive evidence which would similarly be offered by
the Respondent. From a practical point of view, this would hamper the
process of decision-making upon the first set of facts for so long a period,
that the impressions created by them upon the minds of the judges may
well lose their freshness and immediacy. This can be very damaging to
the process of fact-finding in a long drawn out enquiry.

There is also a question of principle involved here, because if this
Application should be allowed, it could open the door to parties who
seek to delay proceedings against themselves to file, when the case is
nearly ready for hearing, what is, in effect, another case against the appli-
cant, with a view to delaying the proceedings against itself. Where such
an application comes years after the original claim, this could have
damaging effects upon the due administration of international justice.

The claim of the Respondent, now put forward four years after the
Applicant’s claim, could always be heard by way of separate proceedings,
if it were instituted as such. No prejudice is thereby caused to the
Respondent, who can urge in such proceedings whatever contention, and
adduce whatever evidence, it can in the present case.

The situation contemplated by Article 80 is quite distinct from that
contemplated by Article 47 of the Rules which permits two or more
separate cases to be joined. Had Yugoslavia filed a separate case on the
subject-matter it now advances in its counter-claim, and had an order
of joinder seemed appropriate by reason of common background, similar

56
296 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)

circumstances, judicial economy, or other cogent reason, such an Order
could well have been a course available to the Court and the Parties.

However, that is not the situation we face here. A different claim has
been filed within the ambit of the same case.

In exercising its discretion, the Court also needs to bear in mind
another aspect touching on the “equality of arms” of the Parties before it.

However great may be the magnitude of its subject-matter, the respon-
dent to the counter-claim, namely the original applicant, has in general
only one opportunity to state its position on the allegations made against
itself, whereas the respondent to the original claim has the opportunity
not only to file a counter-memorial, but also to file a rejoinder. When
cases of this magnitude are joined, in the fashion requested by the
Respondent in the present proceedings, this aspect of inequality can
weigh rather heavily upon its adversary, especially in a case such as the
present.

Indeed, this aspect attracted the attention of Mr. Negulesco, at the
meeting of the Permanent Court of 28 May 1934, already referred to,
Mr. Negulesco observed that:

“in a normal case before the Court, each party could file two written
documents and could address the Court twice orally. On the contrary,
in the case of counter-claims, the existing system, according to which
the respondent raised a counter-claim in the Counter-Case only, allowed
the applicant to file a single written document — the Reply — in regard
to the claim, whereas the respondent could refer to the matter a second
time, in his Rejoinder. M. Negulesco raised the question whether this
inequality between the parties in the written proceedings in regard to a
counter-claim was not inconsistent with the spirit of the Statute.”'’-

The Court has, in the present case, taken note of this aspect, in para-
graph 42 of the Order, by providing Bosnia and Herzegovina with the
right to provide its views a second time in an additional pleading, but this
is an aspect that needs to be borne in mind whenever future counter-
claims are involved. Moreover, it is an aspect that makes for further
delay in bringing the conjoint case to a trial-ready state.

All these are circumstances that bear upon the exercise of the Court’s
discretion in deciding whether to join a counter-claim to the original

claim, even if all the other requisites are satisfied. In my view, they should
have inclined the Court to use its discretion against joinder.

17 P.CLJ. Series D, No. 2, 4th Add., p. 262.

57
297 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. WEERAMANTRY)
(C) THE INVOLVEMENT OF A THIRD STATE

Another consideration which I view as militating strongly against the
Respondent’s contention that its claim against Bosnia and Herzegovina
should be joined to Bosnia and Herzegovina’s claim against itself, is
that the alleged counter-claim also involves the conduct of Croatia. A
“counter-claim” between the immediate parties to litigation is one thing.
But a counter-claim involving a third party is another. Both convenience
and judicial economy could be adversely affected by the joinder to a claim
of a “counter-claim” involving a third party.

Furthermore, from the standpoint of practical considerations, this
introduces yet another element of delay. Croatia would have to be given
notice of its involvement and would be entitled to file its response to
whatever allegations are made against it. It would need time to do so, in
addition to such time as is already involved in the joinder of the two
claims. New witnesses may well be necessary, thus adding further com-
plications to the already difficult task imposed on the Court of examining
the allegations made by each Party against the other.

For these reasons, I consider that the joinder of a claim involving a
third party, namely, Croatia, militates against the spirit and purpose of
the Court’s procedural provisions relating to counter-claims — and par-
ticularly so in the circumstances of this case.

*
* *

The considerations outlined above persuade me to the view that, in the
present case, the course which would have been more in accordance with
legal principle and practical convenience would have been to proceed to
the hearing and completion of the Application of Bosnia and Herze-
govina, leaving to Yugoslavia its undoubted right to make its counter-
claim the subject of a separate proceeding. This rather long-delayed
Application would then be brought to completion, and the way cleared
for the hearing of the counter-claim as a case by itself which, in my view,
it undoubtedly is. Both Parties would then have had the benefit of an
expeditious hearing and a concentration of the Court’s attention upon
their respective claims and allegations, uncluttered by voluminous evi-
dence extraneous to the particular subject-matter of each case.

(Signed) Christopher Gregory WEERAMANTRY.

58
